Citation Nr: 1709272	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  08-30 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to separate ratings for right and left upper extremity neurological manifestations of the service-connected degenerative arthritis of the cervical spine, status-post surgery C6-C7.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1981 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. The New Orleans, Louisiana RO has since assumed the role of agency of original jurisdiction.

This case was previously before the Board in July 2012, when the Board assigned a 20 percent rating for the service-connected lumbar spine disability and denied higher ratings for service-connected degenerative arthritis of the cervical spine and degenerative arthritis, plantar fasciitis and tendonitis of the right foot.

The Veteran appealed the July 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 Memorandum Decision, the Court vacated the Board's decisions as to these issues and remanded the matter to the Board for further proceedings to address whether the Veteran was entitled to separate ratings for neurological deficits due to the service-connected cervical spine and lumbar spine disabilities. 

In an August 2014 Board remand, the Board remanded the Veteran's claims for further development.  The case was returned to the Board in May 2015, at which time, the Board denied separate evaluations for neurological manifestations of the Veteran's cervical spine and lumbar spine disabilities.  The Veteran appealed to the Court.  In an April 2016 Joint Motion for Remand (JMR), the parties agreed that the Board did not provide adequate reasons and bases as to why the Veteran was not entitled to separate ratings for the neurological manifestations of his service-connected spine disabilities.  

In June 2016, after the case was returned to the Board, the Board remanded the case back to the RO for further development.  Specifically, the Board instructed the RO to provide the Veteran with a VA examination.  Upon remand, the RO granted the Veteran's claim for a separate rating for the neurological manifestations of his lumbar spine and assigned a 10 percent rating for each lower extremity.  As this is a full grant of benefits sought on appeal, the issue is no longer in appellate status.  


FINDINGS OF FACT

1. The Veteran's radiculopathy of the left upper extremity was manifested by no worse than mild wholly sensory involvement.

2. The Veteran's radiculopathy of the right upper extremity was manifested by no worse than mild incomplete paralysis.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 20 percent for radiculopathy of the left upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8510 (2016).

2. The criteria for a separate disability rating of 20 percent for radiculopathy of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8510 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Veteran's claim for separate compensable ratings for neurological manifestations of his cervical spine disability arises from his disagreement with rating assigned in connection with the grant of service connection for this disability.  Where an underlying claim for service connection has been granted and there is a disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the provisions of 38 U.S.C.A. § § 5104 and 7105 (West 2014).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the rating issues on this appeal is unnecessary.

In regards to the duty to assist the Veteran in the development of the claim, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; See Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).

In this case, VA obtained the Veteran's post-service treatment records and lay statements of argument.  Upon a June 2016 Board remand, VA provided the Veteran with a physical examination in July 2016.  As discussed in more detail below, the assessment included a review of the Veteran's pertinent post-service history, clinical findings, and diagnoses and such findings were supported by medical rationale.  As such, the Board finds that the July 2016 VA examination is adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The issue relating to a higher evaluation for the low back disability for the appeal periods in question is ready to be considered on the merits.  
Neurological Evaluations

The Veteran contends that he is entitled to separate evaluations for neurological abnormalities of his bilateral upper extremities, which stem from his service-connected cervical spine disability.  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Under the General Rating Formula for Disease and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

The Veteran's cervical radiculopathy is rated under Diagnostic Codes 8510 (upper radicular group) or 8511 (middle radicular group).  38 C.F.R. § 4.124a.  

Significantly, Diagnostic Codes 8510 and 8511 provides different criteria for the major (dominant) and minor (non-dominant) extremities.  Pursuant to VA regulation, only one extremity is considered dominant, which will be determined by the evidence of record or by VA testing.  As such, in evaluating an upper extremity disability, it is necessary to distinguish between the predominant, or major, upper extremity and the minor upper extremity, as such distinction may affect the criteria for a particular level of impairment.  38 U.S.C.A. § 4.69.  Here, the evidence of record demonstrates that the Veteran is right handed; thus his left upper extremity disability will be evaluated as a minor extremity while his right upper extremity will be evaluated as a major extremity.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Left Upper Extremity

Under Diagnostic Codes 8510 and 8511, a 60 percent rating applies where there is complete paralysis of the involved minor extremity, as evidenced by all shoulder and elbow movement lost or severely affected, while hand and wrist movements are not affected (DC 8510) or adduction, abduction, and rotation of arm, flexion of elbow and extension of wrist lost or severely affected (DC 8511).  A 40 percent rating is warranted where there is severe incomplete paralysis of the extremity; a 30 percent rating is warranted where there is moderate incomplete paralysis of the extremity; and a 20 percent rating is warranted where there is mild incomplete paralysis of the extremity.

Terms such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the typical picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The record reflects that the Veteran first reported neurological symptoms of his left upper extremity in April 2015.  At that time, the Veteran reported having pain radiating down the left side of his neck to his left upper extremity, with numbness and tingling extending to the fingers of his left hand.  His symptoms manifested about two weeks prior and were partially alleviated with medication.  Upon electrodiagnostic testing, the treating clinician diagnosed cervical radiculopathy and noted the Veteran's history of chronic neck pain status-post C6-C7 fusion.

February 2016 VA treatment notes demonstrate the Veteran's additional reports of neck pain radiating down his upper left extremity.  At that time, he stated that his doctor told him that his symptoms were related to his C6-C7 injury.

The Veteran was afforded a VA examination in July 2016.  At that time, the Veteran reported that he had pain radiating down his left upper extremity to his fourth and fifth finger; while numbness and tingling of the left upper extremity was present, there were no bowel or bladder problems.  Upon x-ray testing, the clinician noted that the Veteran's left upper extremity appeared normal.  However, there was decreased sensation in the Veteran's left inner and outer forearms and hand and fingers.  The Veteran's left upper extremity nerves and radicular groups were normal.  The clinician ultimately opined that the Veteran's symptoms of left upper extremity pain, numbness, and tingling were consistent with cervical spine degenerative disc disease radiculopathy involving the C6 and C7 nerve root.

Thus, the record shows that the Veteran has reported pain, numbness and tingling of the left upper extremity, which the medical evidence attributes to the Veteran's service-connected cervical spine disability.  At all VA examinations, including the most recent one of record, the Veteran had normal reflexes and muscle strength throughout the left upper extremity.  The July 2016 VA examiner found that there was decreased sensation to light touch in the Veteran's left forearm, hand and fingers, but also found that the Veteran's nerves and radicular groups were all normal.  

Diagnostic Code 8510 provides a mild rating, or at most, a moderate rating where the evidence shows involvement that is wholly sensory.  Here, the evidence shows that the Veteran's radiculopathy of the left upper extremity was wholly sensory, and, at most, mild in nature.  The Board finds that under Diagnostic Code 8510, the Veteran's repeated reports of pain, numbness, and tingling of the left upper extremity, along with the medical evidence attributing his symptoms to his cervical spine disability warrants a separate 20 percent rating for the neurological manifestations of the Veteran's left upper extremity.  

While a 20 percent rating is warranted, the Board finds that the criteria for a rating in excess of 20 percent have not been met.  On examination, he showed no paralysis, weakness, or other symptoms aside from reduced sensation.  He had normal reflex and strength of the left upper extremity.  Thus, as the evidence does not show that the Veteran had complete or incomplete paralysis of any nerves of the left upper extremity or that he had wholly sensory involvement manifested to a moderate degree, the Board finds that a 20 percent rating, and no more, is warranted for the Veteran's neurological manifestations of the left upper extremity.

The Board notes that the Veteran is competent to report symptoms of his radiculopathy of the left lower extremity, as doing so requires only personal knowledge.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The Veteran is also credible in his belief that he is entitled to a higher initial rating.  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, including the treatment records and VA examinations, include information necessary to rate the Veteran's disability in accordance with the rating criteria.  In addition, the VA examiner took into consideration the Veteran's reported symptomatology when conducting the examination.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's disability does not warrant a disability rating in excess of 20 percent.

The Board has considered whether a higher rating is warranted under another diagnostic code, but has found none.  Any other potentially applicable Diagnostic Code would result in the same rating.  

Accordingly, the Board finds that a separate 20 percent rating, and no more, is warranted for left upper extremity radiculopathy.



Right Upper Extremity

Under Diagnostic Codes 8510 and 8511, governing upper and middle radicular nerve paralysis, a 70 percent rating applies where there is complete paralysis of the involved major extremity; a 50 percent rating is warranted where there is severe incomplete paralysis of the extremity; a 40 percent rating is warranted where there is moderate incomplete paralysis of the extremity; and a 20 percent rating is warranted where there is mild incomplete paralysis of the extremity.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  However, separate disability ratings may be assigned for distinct disabilities resulting from the same injury, or involving the same bodily part, so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Notably, effective September 2005, the Veteran received service connection for residuals of an ulnar nerve replacement, evaluated as 10 percent disabling.  The 10 percent disability evaluation was based primarily on the findings of an October 2005 VA examination.  At that time, the Veteran, who underwent surgery for a right ulnar nerve reimplantment during service, endorsed symptoms of weakness, decreased sensation, and numbness along the medial side of the right forearm and in to the fourth and fifth fingers of his right hand. This evaluation was assigned based on Diagnostic Code 8516 governing evaluation of paralysis of the ulnar nerve group affecting the fingers and some wrist movement.  

The most recent VA examination in July 2016 pertained specifically to the Veteran's cervical radiculopathy.  The Veteran again endorsed symptoms of numbness and tingling in his right upper extremity; however there were no bladder or bowel problems.  There was also evidence of mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness of the right upper extremity.  Upon examination, the clinician noted decreased sensation in the Veteran's right forearm, hand, and fingers involving the middle radicular nerve root group.  Notably, there was mild incomplete paralysis of the following nerve groups: the right ulnar nerve, the upper radicular group, and the middle radicular group.  The examiner opined that this resulted in mild severity of radiculopathy of the right side.

After careful consideration of the evidence of record, the Board finds that a separate 20 percent rating for cervical radiculopathy is warranted for the Veteran's right upper extremity under Diagnostic Code 8510 governing the upper radicular nerve.  The competent medical evidence of record, namely the July 2016 VA examination, indicates that the Veteran's cervical spine disability results in mild incomplete paralysis of the right upper radicular group, resulting in mild severity of radiculopathy.  This rating governs paralysis of the shoulder and elbow movements, thus, the symptoms do not overlap with the assigned 10 percent rating under Diagnostic Code 8516 governing ulnar nerve paralysis affecting the fingers and wrist and there is no pyramiding issue with the separate rating.

The Board finds that a rating of 20 percent, but no higher, is warranted.  Overall, the lay and medical evidence does not demonstrate that the Veteran's right upper extremity radiculopathy manifests in moderate incomplete paralysis.  Muscle strength throughout the Veteran's right upper extremity is normal and there is no evidence of muscle atrophy.  While there was evidence of decreased sensation in the right forearm, hand, and fingers, these symptoms are compensated by the ulnar nerve rating.  Moreover, the examiner classified the Veteran's nerve paralysis and radiculopathy as "mild."  Given the evidence, the Board finds that a rating in excess of 20 percent is not warranted.

The Board has considered whether a higher rating is warranted under another diagnostic code, but has found none.  

In sum, the preponderance of the evidence supports the assignment of a 20 percent disability rating each, but no higher, for the Veteran's left upper extremity and right upper extremity.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On individual bases, referral for an extraschedular rating requires a three-step inquiry.  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The discussion above reflects that the symptomatology associated with the Veteran's disabilities is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  The ratings assigned consider the impact on the Veteran's employment.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted. 38 C.F.R. § 3.321 (b)(1). 


ORDER

A 20 percent disability evaluation for cervical radiculopathy of the left upper extremity is granted, subject to the laws controlling payment of VA benefits

A 20 percent disability evaluation for cervical radiculopathy of the right upper extremity is granted, subject to the laws controlling payment of VA benefits






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


